UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Rule 14a-12 The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 8, 2010 The Hartcourt Companies, Inc. (Exact name of Registrant as specified in its charter) Utah 001-12671 87-0400541 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Room 503, Jinqiao Building, No. 2077 West Yan’an Road, Shanghai, China (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (86) 21 52080268 Press release dated on January 7, 2010 Hartcourt Companies, Inc. Retains KingWeet AMS SHANGHAI, Jan. 7 /PRNewswire-Asia-FirstCall/ The Hartcourt Companies, Inc. (OTC Bulletin Board: HRCT; Frankfurt 900009) ("Hartcourt" or "the Company"), a growing provider of vocational education and technical training services in the People's Republic of China ("PRC"), today announced that it has retained KingWeet AMS to design and execute its investor relations campaign. Hartcourt Companies, Inc. is a holding company for providers of vocational education and technical training services in China. Hartcourt structures itself so that its portfolio of companies and affiliates can operate well-recognized institutions with dominant positions within their regions and sectors. The company provides its educational services through three channels: a large educational online portal, educational software and media, and education and vocational training centers. As an education resources provider and operator, the company has a leading interactive business platform, and makes full use of its extensive resources to go beyond traditional teaching methods and eliminate face-to-face constraints.
